195 F.2d 776
WEGENASTv.PHEYLEN.
No. 11041.
United States Court of Appeals District of Columbia Circuit.
Submitted February 15, 1952.
Decided March 13, 1952.

Albert F. Beasley, Washington, D. C., for appellant.
William B. Jones, Washington, D. C., with whom George E. Hamilton, Jr., Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
D.C.Code 1940, § 18-211 provides that if a testator's widow renounces all claim under his will, or is left nothing in his will, she is "entitled, in addition to her dower, to the distributive share of his personal property, which she would have taken had he died intestate * * *." Section 18-702 provides that "If the intestate leave a widow or surviving husband and no child, parent, grandchild, brother, or sister, or the child of a brother or sister of the said intestate, the said widow or surviving husband shall be entitled to the whole." The District Court, 98 F. Supp. 371, rightly held that the widow of a testator who left none of the relatives enumerated in § 18-702 is entitled to the whole of his personal estate.


2
Affirmed.